Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in further view of US 20080225143 A1-Joffer et al (Hereinafter referred to as “Joffer”), in further view of US 20120099193 A1-Yang et al (Hereinafter referred to as “Yang”), does not disclose, with respect to claim 1, A stereoscopic display system, comprising: an array of (a) multiple left polarizing Light Emitting Diode housings (left LED housings), and (b) multiple right polarizing Light Emitting Diode housings (right LED housings), wherein: each of the multiple left LED housings is individually addressable, and each is a. unary material body which includes a_--cavity within which is disposed a light emitting element and a left polarizing element; wherein within each cayity of the multiple left LED housings (1) the left polarizing element is bonded to the light emitting element, and (2) a wall of the housing is disposed lateral to the polarizing element; and each of the multiple right LED housings is individually addressable, and each unary material body which includes a cavity within which is disposed a light emitting element and a right polarizing element; wherein within each caviiy of the multiple right LED housings (1) the right polarizing element is bonded to the light emitting element, and (2) a wall of the housing is disposed lateral to the polarizing element; wherein each of the multiple left LED housings are configured to receive a first viewing channel, and each of the multiple right LED housings are configured to receive a second viewing channel, different from the 
  Accordingly, claims 1-6, 9-11 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487